The Court:
The grounds upon which the writ of review was prayed and granted, were that in the action of Samuel C. Harding against the petitioner the complaint did not state facts sufficient to constitute a cause of action; and that a judgment was rendered in favor of one Newman, who was not a party to .the action. Neither ground is tenable. The complaint states *579sufficient to give the Court jurisdiction, and the record shows that on motion of plaintiff’s attorney and suggestion of the death of Harding, the original plaintiff, said Newman, administrator of'Harding’s estate, was duly substituted as plaintiff in the action.
Judgment affirmed.